Citation Nr: 1114591	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for lupus.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Since that time, the Veteran has moved, and his claim now falls under the jurisdiction of the Milwaukee, Wisconsin RO.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned in Milwaukee in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In November 2010, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested opinion, dated in January 2011, has been provided and associated with the Veteran's VA claims folder.  

The Board notes that the Veteran's claim was last adjudicated in a September 2009 supplemental statement of the case (SSOC).  The Veteran submitted an additional statement in support of his claim in March 2011.  The Board finds that remand for issuance of a new SSOC reflecting consideration of this additional evidence is not required because the Veteran's arguments, discussed below, are duplicative of his previously-submitted statements.  See 38 C.F.R. § 19.31, 19.37 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The competent medical evidence of record does not support a diagnosis of lupus. 


CONCLUSION OF LAW

Lupus was not incurred in active service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he experienced facial lesions during active duty which were an initial manifestation of lupus, which was diagnosed by biopsy during his initial post-service year.  See the Board Hearing Transcript (Tr.) at pages 3-6.

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in the instant case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
Prior to the adjudication of his claim, the RO sent the Veteran a letter in July 2005 which fully satisfies the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the letter explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide, as well as the threshold requirements of service connection.

A subsequent March 2006 letter informed the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Regarding the timing of the letters, the Board notes that the March 2006 notice was sent after the initial denial of the claim. However, the RO subsequently readjudicated the claim based on all the evidence and information in the August 2007 statement of the case (SOC) and the April 2008 and September 2009 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of this claim and the late notice did not affect the essential fairness of the decision.  Therefore, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  In this regard, the Veteran has asserted that he received treatment from Kaiser Permanente for lupus prior to July 1977; however, no earlier records could be obtained despite two attempts by VA in 2009 and an attempt by the Veteran himself.  See, e.g., the Board Hearing Tr. at 5.  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

The Veteran was afforded a VA examination in July 2008 and, as noted above, the Board obtained a VHA opinion in January 2011 in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the July 2008 VA examination reflects that the examiner reviewed the Veteran's complete VA claims folder, recorded his current complaints and conducted an appropriate physical examination.  Although the July 2008 VA examiner stated that he could not render an opinion concerning whether the Veteran was diagnosed with lupus during his initial post-service year without resort to mere speculation, he provided a cogent rationale for his conclusion, namely that there was a lack of medical evidence surrounding the period in question.  Therefore, since the July 2008 VA examiner provided a basis for his inability to provide the requested opinion, the Board concludes that the July 2008 VA examination report is adequate for the purposes of this decision.  See id.; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  

With respect to the January 2011 VHA opinion, the report reflects that a rheumatologist reviewed the Veteran's complete VA claims folder, to include his service treatment records, private treatment records and statements about his past medical history, and provided a medical opinion which is congruent with the competent medical and other evidence of record.  The Board therefore concludes that the January 2011 VHA opinion is adequate for the purposes of this decision.  See Barr, supra.  In all, the duty to assist has been fulfilled.

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including systemic lupus erythematosus, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr, supra.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With respect to Hickson element (1), a current disability, there exists conflicting evidence regarding the current existence of lupus.  

The Board initially acknowledges an October 1985 private treatment record in which a physician questions whether the Veteran has "arthritis or lupus?"  Additionally, in an August 1994 private treatment record, a physician notes that the Veteran's subjective complaints "sound like part of the lupus syndrome."  Given the inconclusive nature of these opinions, they are of no probative value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). (observing that evidence which is speculative, general or inconclusive in nature cannot support a claim).  In any event, these opinions pre-date the Veteran's claim by a number of years and cannot be used to support a finding of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Moreover, a September 2007 VA emergency department record reflects a "history" of lupus.  However, this finding does not constitute evidence of a current diagnosis.   See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for a diagnosis of a disability by history).

With regard to the remainder of the evidence dated during the appellate period, some of the Veteran's records from the VA Medical Center (VAMC) in Milwaukee, as well as a number of private medical records, reflect a diagnosis of systemic lupus erythematosus.  For example, an antinuclear antibody (ANA) test performed in connection with the July 2008 VA examination was positive, and an August 2008 VA treatment record reflects that this positive test result "correlates with a [diagnosis] of lupus."  Additionally, private and VA outpatient records reflect that the Veteran was first diagnosed with lupus many years ago.

Contrary to these findings is the report of the July 2008 VA examiner and the January 2011 VHA examiner.  The July 2008 VA examiner acknowledged the above-referenced positive serology for antinuclear antibodies, but did not offer a diagnosis of lupus.  Instead, the examiner noted that the Veteran's 

alleged history of a periorbital skin rash responding to steroid injections, photosensitivity and prolonged thrombocytopenia, past episodes of atypical chest pain/unexplained pulmonary infiltrates and multiple positive serologies for ANA could be secondary to lupus erytematosis [sic].  However, the only objective documentation provided by the veteran includes evidence of a prior thrombocytopenia (now resolved) which occurred after the military service, and a positive serology for ANA in the past.  As noted above, the remote records indicated that the veteran provided a history of lupus at age 26 during a medical examination.  In my opinion, this medical evidence is insufficient for adjudicative purposes . . . the issue of a diagnosis of lupus erythematosus being established in 1946 cannot be resolved without resorting to mere speculation. 

The January 2011 VA examiner reviewed the entire record and concluded that "there is no evidence in his records that [the Veteran] has Lupus.  There are no lab results or documentation . . . to support a diagnosis of Lupus . . . It is not possible for me to support a diagnosis of Lupus without any objective findings (i.e., labs, medications, medical findings on exam)."

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all medical evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, consistent with Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Court of Appeals for Veterans Claims (Court) has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).
In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  After reviewing the record, and for reasons stated immediately below, the Board finds the opinions of the July 2008 VA examiner and January 2011 VHA examiner, who determined that there is insufficient evidence of record to support a diagnosis of lupus, to be of greater probative value than the other opinions of record to the contrary.
The opinions in favor of a diagnosis of lupus suffer from a number of flaws.  Most notably, the lupus diagnoses contained in the Veteran's outpatient records appear to be based on the Veteran's own report of a prior diagnosis of lupus.  For instance, the first notation of lupus appears in an August 2001 private discharge summary.  At that time the Veteran reported "lupus with diagnosis 50 years ago.  His symptoms generally are gland swelling, fatigue and epistatic drop and platelets associated with epistatic.  He had no symptoms during this hospital stay."  In December 2002, the Veteran presented for a referral to the VA audiology clinic, and reported a prior diagnosis of lupus, which appeared under the heading "past medical history."  Subsequent VA outpatient records also reflect notations of "lupus" under the past medical history section, but these notations are based on the Veteran's assertions of a prior diagnosis.  For example, an October 2003 VA outpatient record notes that lupus was diagnosed "as late ado[les]cent, was on steroid for several years long ago," and a May 2007 VA outpatient record notes that lupus was "diagnosed at Kaiser man[y] years ago."  A September 2007 record notes "lupus since age of 25," and a January 2009 VA outpatient record similarly notes that a diagnosis of lupus was "confirmed" by lab tests conducted by a private medical provider in the past.   
The above-cited medical opinions based upon the Veteran's assertion of a diagnosis of lupus are entitled to no greater weight than are the reports of the Veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (noting that the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann and Reonal, reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  So it is in this case.
Because the lupus diagnoses of the private and VA clinicians are based on the Veteran's inaccurate reports of lupus symptomatology in service and a diagnosis of lupus immediately following service, they cannot serve to substantiate his claim.
Moreover, unlike the opinions of those clinicians diagnosing lupus, the opinions of the VA examiner and VHA examiner are well-reasoned and draw on specific aspects from the Veteran's medical history, including his lack of laboratory studies or medications to support his assertion of a diagnosis of lupus.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether the physician provides the basis for his/her opinion goes to the weight or credibility of the evidence).  In this regard, an August 2008 VA eye consultation notes no active eye disability resulting from lupus.  Additionally, when the Veteran was treated for skin problems in August 2006 and September 2007, his treating clinicians did not attribute such to a diagnosis of lupus.  
As such, the Board finds the opinions of the July 2008 VA examiner and the January 2011 VHA examiner to be highly probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")

Additionally, though not disparaging the qualifications of the clinicians whose assessment was lupus, see Goss v. Brown, 9 Vet. App. 109 (1996), their qualifications are less impressive than those of the January 2011 VHA examiner, a rheumatologist, who specifically stated that the Veteran did not evidence a diagnosis of lupus.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board acknowledges the Veteran's contention that he has lupus which initially manifested during active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether his claimed in-service symptoms are reflective of a diagnosis of lupus in the initial post-service year.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, his lay assertions of current lupus are far outweighed by the report of the July 2008 VA examination and the January 2011 VHA examiner's opinion.  Moreover, the Board finds it significant that there was no mention of lupus by the Veteran until he filed his for VA benefits in June 2005, almost 60 years after he left military service in October 1945 and 2 years after the Veteran filed his initial claim for VA benefits in March 2003.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board has also considered the provision for presumptive service connection for a chronic disease such as lupus when it is manifested to a compensable degree within one year of separation from active duty service.  In this case, however, the one year presumptive period, which began when the Veteran separated from active duty in October 1945, has long since expired.  As there is no competent evidence that such diagnosis has been made, presumptive service connection is not warranted.

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not reflect a diagnosis of lupus.  In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, service connection for lupus must be denied.


ORDER

Entitlement to service connection for lupus is denied.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


